Case 4:19-cr-20028-MFL-SDD ECF No. 40 filed 07/14/20      PageID.264    Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                   Case No. 19-cr-20028
                                                   Hon. Matthew F. Leitman
v.

ROBERT M. SMITH,

     Defendant.
__________________________________________________________________/


        ORDER DENYING MOTION FOR BOND (ECF No. 38) AND
               MOTION TO SUPPRESS (ECF No. 39)


      Defendant Robert Smith is represented by counsel. Smith has nonetheless

filed two motions for bond in pro per (ECF Nos. 29 & 38). The Court previously

denied Smith’s first motion for bond (after counsel filed a supplemental brief in

support of the motion and argued the motion), and the Court now denies Smith’s

second motion for bond. It appears that the second motion for bond was filed before

the first motion was heard and decided. The second motion offers no new basis for

granting bond, and it is DENIED.

      Smith has also filed a motion to suppress in pro per (ECF No. 39). Through

counsel, he previously filed a motion to suppress. The Court held an evidentiary

hearing in connection with that motion and denied the motion in an order dated



                                        1
Case 4:19-cr-20028-MFL-SDD ECF No. 40 filed 07/14/20       PageID.265   Page 2 of 2




January 29, 2020. Smith’s new motion offers no new viable basis on which to

suppress the evidence seized from him, and it is DENIED.

      IT IS SO ORDERED.


                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
Dated: July 14, 2020                 UNITED STATES DISTRICT JUDGE


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 14, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
